Citation Nr: 1504449	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-46 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 supplemental statement of the case from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The Veteran's service-connected disabilities prevent her from obtaining or maintaining a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to TDIU.  A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for major depressive disorder, recurrent, with anxiety disorder, currently rated at 70 percent; status post abdominal hysterectomy and bilateral salpingo-oophorectomy, currently rated at 50 percent; hepatitis C, currently rated at 40 percent; status post resection of small bowel with adhesions and irritable bowel syndrome, currently rated at 10 percent.  Her overall disability evaluation is 90 percent; therefore the Veteran meets the percentage requirements for eligibility to receive TDIU benefits.  38 C.F.R. § 4.16(a).

Consequently, the remaining question is whether the Veteran's service-connected disabilities preclude gainful employment.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2014).  

The Veteran reported on her TDIU application that she graduated from high school but did not attend college.  Following separation from service, she was a driver for Hartline, and then had an office job with an insurance company.  She indicated that she had last worked full time in 1990, but was fired because she took too many days off work due to the pain from her service-connected disabilities.  The Board notes that the Veteran's statements provided in support of this and other claims before the VA consistently indicate that she has been unable to maintain steady employment since 1990.

The Veteran was provided a VA examination in May 2013 to address how her service-connected intestinal disability and hepatitis C affect her employability.  The examiner reviewed all of the Veteran's service-connected disabilities and found that the Veteran would be able to perform, at a minimum, sedentary work exerting occasional mild force or frequently negligible force to lift.  She was also provided a psychiatric examination.  That examiner concluded

Despite subjective complaints, no objective findings support a significant increase in depressive symptomatology or severe impairment in social and occupational functioning due to depression that would render the veteran incapable of work should she so choose. Many veterans with similar psychological symptoms have productive work lives within the limits of their disability. 

However, in the Veteran's April 2014 Board hearing, she testified that she cannot maintain employment because she either misses too many days of work due to pain, or is fatigued and unproductive when at work due to the effects of hepatitis C and the medications.  Additionally, the Veteran attempted to obtain employment through VA assistance programs in 2008, but missed a lot of days due to her abdominal pain.  Finally, the Veteran testified that on an average day, she works around the house for about 10 to 15 minutes, but then has to rest due to the pain.

The Board finds that the Veteran's service-connected disabilities render her unable to secure and follow a substantially gainful occupation.  Although the May 2013 VA examiner found that the Veteran would be able to perform sedentary work, the Board notes that the Veteran was terminated from employment in sedentary positions due to taking time off to manage pain caused by her service-connected disabilities.  Furthermore, the VA examiner did not consider the effect that the Veteran's medications have on her ability to maintain employment, as well as the effect of the Veteran's other service-connected disabilities.

Overall, the Board finds that the positive evidence outweighs the negative evidence in support of assigning TDIU.  Given the Veteran's high school education, lack of special training, and the impact of her service-connected disabilities, the Board finds the likelihood of her finding substantially gainful employment is low.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that her service-connected disabilities prevent her from securing gainful employment.  Accordingly, entitlement to TDIU is warranted.  38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.

As the Veteran' claims are being granted in full, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103a (2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a total disability evaluation based upon individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


